     Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 1 of 19




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT


NICOLE CHASE                                 :      NO.: 3:18-cv-00683 (VLB)
                                             :
v.                                           :
                                             :
NODINE’S SMOKEHOUSE, INC., CALVIN            :
NODINE, TOWN OF CANTON, JOHN                 :
COLANGELO, ADAM GOMPPER, MARK J.             :
PENNEY AND CHRISTOPHER ARCIERO               :      SEPTEMBER 21, 2020


    DEFENDANTS, TOWN OF CANTON, JOHN COLANGELO, AND ADAM
 GOMPPER’S, MEMORANDUM OF LAW IN SUPPORT OF DAUBERT MOTION TO
 PRECLUDE EXPERT TESTIMONY FROM PLAINTIFF’S DISCLOSED EXPERTS,
  CATHERINE GARCIA AND ELIZABETH DONEGAN, AND MOTION IN LIMINE

I.    BACKGROUND

      This matter arises out of the arrest of the plaintiff, Nicole Chase, pursuant

to an arrest warrant on the charge of false statement in the second degree, in

violation of Connecticut General Statutes § 53a-157b. Plaintiff first presented to

the Canton Police Department (“CPD”) on May 7, 2017, and reported an alleged

workplace harassment that occurred, on May 6, 2017, at her place of

employment, Nodine’s Smokehouse Restaurant, located in Canton, Connecticut.

The plaintiff spoke with defendant Officer Adam Gompper regarding the alleged

incident, stating that she wanted only to somehow document the incident with

the police department. Gompper explained to her that he could not just
     Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 2 of 19




document the incident—that he would need to do a full and complete

investigation, including interviewing the alleged harasser, plaintiff’s boss, Calvin

Nodine. Plaintiff declined at this time to make a formal complaint. At no time

did she describe any sexual contact (as defined by Connecticut law) between

herself and Nodine. The entirety of the plaintiff’s interview with Gompper was

video and audio recorded on a surveillance camera in place in the CPD lobby.

      Subsequently, the plaintiff returned to the CPD and indicated she wished

to make a criminal complaint. On May 11, 2017, she provided a sworn voluntary

written statement to Adam Gompper detailing the alleged incident. Therein, she

reported that Calvin Nodine grabbed her butt while telling a story/joke. Further,

at the end of the evening after the restaurant was closed, Nodine pulled the

plaintiff into a bathroom, pulled out his genitals and told her to “suck it,” at

which point the plaintiff pushed Nodine and ran out of the bathroom.

      On May 18, 2017, as part of the police investigation of plaintiff’s

complaint, defendants, Detective John Colangelo and Adam Gompper, met with

Calvin Nodine and his attorney to interview him regarding the alleged incident.

Nodine stated that the plaintiff led him into the bathroom and performed fellatio

on him, that it came out of nowhere and he had no indication that this would

occur. The entirety of Nodine’s interview with the defendant officers was video

and audio recorded.



                                          2
     Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 3 of 19




      On June 21, 2017, as part of the police investigation, defendant Detective

Colangelo interviewed the plaintiff. At this time, the plaintiff confirmed that she

did perform fellatio on Calvin Nodine, for ten to fifteen minutes. She otherwise

denied any kissing, hugging or touching. She did not describe any conduct by

Nodine that could be construed as physical force. She reported that she did not

disclose the oral sex initially because she did not want her boyfriend to find out.

She stated regarding her sworn written statement provided to defendant

Gompper, “I know it’s not the truth and I signed my name to it.” This interview

was also recorded in its entirety.

      Based upon all the facts of the police investigation, including those set

forth above, Detective Colangelo submitted an arrest warrant affidavit to the

State’s Attorney’s Office, on July 7, 2017, for the plaintiff’s arrest on the charge

of false statement in the second degree. The warrant was reviewed by a state

prosecutor and judge, both of whom executed the warrant. The plaintiff was

subsequently arrested pursuant to the warrant.

      The plaintiff’s remaining claims against the defendants are for false arrest,

malicious prosecution, and denial of equal protection under 42 U.S.C. § 1983

and Connecticut state law. In addition, she brings a state law claim for

intentional infliction of emotional distress.




                                          3
     Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 4 of 19




      The plaintiff has disclosed as police liability experts in this matter

Catherine Garcia and Elizabeth Donegan.

      Catherine Garcia

      Catherine Garcia testified that she is a retired Sergeant from the San

Diego Police Department and San Diego County District Attorney’s Office.

(Catherine Garcia Depo. Trans., August 23, 2019, T9:8-11, attached as Exhibit A.)

      Catherine Garcia reviewed only Connecticut General Statutes §§ 53a-65,

53a-70, 53a-170b, 53a-73(a), and 53a-186 in her expert review of this matter. (Id.

at 12:13-14:8, T18:5-12.) She did not consult Connecticut case law or “The

Original Red Book” used by Connecticut officers, nor did she speak with any

Connecticut prosecutors or law enforcement officers in her review and analysis

of the matter. (Id. at T20:14-21.)

      This case is the first case in which Catherine Garcia has ever performed

an expert review of a police matter and attempted to qualify as a police liability

expert. (Id. at T125:25-126:2, T146:6-9, T150:14-16).

      Catherine Garcia testified that she will offer the following expert opinions

in this matter: (1) an experienced sexual assault investigator following generally

accepted standards for the investigation of sexual assault cases would not have

submitted an arrest warrant against Nicole Chase for the charge of making a

false statement; (2) Officer Gompper and Detective Colangelo’s response and



                                         4
     Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 5 of 19




investigation of Nicole Chase’s complaint failed to meet generally accepted

standards and practice for law enforcement officers in their response/

investigation of sexual assault complaints; (3) Officer Gompper and Detective

Colangelo’s responses to Nicole Chase failed to meet generally accepted law

enforcement standards in the appropriate response to victims of trauma/sexual

assault; and (4) Nicole Chase’s reactions and responses during and after the

assault were consistent with having experienced a traumatic incident; in this

case, a sexual assault. (Catherine Garcia Depo. Trans., August 23, 2019, T55:6-

57:5; see also, Garcia Expert Report, attached as Exhibit B.)

      Catherine Garcia reached her opinions and impressions in this matter

based upon review of transcripts prepared by plaintiff’s counsel of the recorded

police interviews rather than review of the actual video recorded interviews

themselves (Defendant’s proposed trial exhibits CD-B, CD-G, and CD-J). (Id. at

T44:7-48:16.) She does not know whether or not the transcripts are entirely

accurate. Id.

      Catherine Garcia testified that she does not have an opinion as to whether

it was reasonable for defendant, John Colangelo, to believe the plaintiff had

committed a crime. Rather, her opinions are that there were “words and things

stated that should have led to [further] investigation, (Id. at T85:20-86:10), and, if

he had conducted a more thorough investigation, he would have interpreted



                                          5
     Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 6 of 19




what the plaintiff told him, on June 21, 2017, at her police interview, differently,

(Catherine Garcia Depo. Trans., August 23, 2019, T95:11-98:6; Catherine Garcia

Expert Report). She testified that an expert opinion “can be speculative.” (Id. at

T99:3-6.)

      Catherine Garcia believes that the June 21, 2017 videotaped recording of

the plaintiff’s interview with John Colangelo depicts the plaintiff telling

Colangelo that “[Nodine] had pulled her into the bathroom, locked the door, and

forced her to put his penis into her mouth.” (Id. at T92:25-93:22.)

      Elizabeth Donegan

      Elizabeth Donegan testified that she is a retired former Sergeant with the

Austin, Texas Police Department. (Elizabeth Donegan Depo. Trans., August 7,

2019, T23:9-14, attached as Exhibit C.) She retired in 2017 following almost

twenty-six years with the department. (Id.) She has no knowledge or

understanding of how police officers are certified or recertified in Connecticut.

(Id. at T33:15-18.) She has no knowledge as to what an officer would need to

obtain certification in Connecticut to instruct officers regarding sexual assault

response. (Id. at T38:2-5.) Ms. Donegan has never served or testified as an

expert witness at trial.




                                          6
     Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 7 of 19




      Elizabeth Donegan’s expert opinions in this matter mirror those of

Catherine Garcia, verbatim. (Elizabeth Donegan Depo. Trans., August 7, 2019,

T52:25-53:25; see also, Donegan Expert Report, attached as Exhibit D.)

      Elizabeth Donegan contends that Officer Adam Gompper did not follow

the International Association of Chiefs of Police (“IACP”) and End Violence

Against Women International (“VAWI”) standards for response to sexual assault.

(Id. at T59:5-10.) She acknowledges that these standards or authorities are not

standards that police departments are mandated to follow or adopt. (Id. at

T59:11-17.) In her review of the matter, she did not see any indication that the

CPD adopted any VAWI standard or protocol. (Id. at T61:17-20.) She believes

that the CPD may have adopted an IACP checklist but the checklist is only a part

of the IACP protocol. (Id. at T61:5-10.)

      Elizabeth Donegan also contends that the officers did not follow CPD

General Order 6.6 in that they were not sensitive towards the plaintiff, the victim

of sexual assault, to minimize trauma. (Id. at T69:23-71:9.) Ms. Donegan is of

the opinion that Detective Colangelo should not have submitted the warrant for

the plaintiff’s arrest and this opinion is based upon her impression that the

plaintiff reported to Colangelo that she was sexually assaulted. (Elizabeth

Donegan Depo. Trans., August 7, 2019, T73:22-76:16.) Ms. Donegan testified

that, if a complete and thorough investigation had been done, it would have



                                           7
     Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 8 of 19




been clear that the plaintiff’s encounter with Calvin Nodine was not consensual.

(Elizabeth Donegan Depo. Trans., August 7, 2019, T76:17-78:16.)

      Ms. Donegan’s opinions are premised on the fact that the plaintiff

described to one or both defendants that she was sexually assaulted. (Id. at

T94:17-22.) However, this is based upon her understanding of the Texas penal

code concerning sexual assault crimes rather than Connecticut. (Id. at T104:17-

105:17.) Donegan cannot reference the Connecticut statute or section of the

Connecticut penal code that would apply to the facts set forth by the plaintiff to

the officers because she is not familiar with Connecticut law. (Id. at T121:13-

124:19.) In her professional opinion, because the plaintiff acquiesced out of

fear—performed oral sex on Nodine out of fear of losing her job—the requisite

element of forced sexual contact is satisfied. (Id. at T110:8-113:4.) Later in her

testimony, Donegan offered the inconsistent testimony that “whether or not they

could have filed charges [against Nodine], we don’t know because there wasn’t

a thorough and complete investigation,” (Id. at T113:5-114:23.); that “if [Adam

Gompper] had asked additional questions” he would have understood that the

plaintiff was complaining of an attempted sexual assault. (Elizabeth Donegan

Depo. Trans., August 7, 2019, T132:19-134:9.) Donegan agrees that the plaintiff,

on May 7, 2017, when she was interviewed by Gompper in the lobby did not

mention any sexual contact between herself and Calvin Nodine. (Id. at 138:9-13.)



                                         8
      Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 9 of 19




According to Donegan, Detective Colangelo should have done a better interview

to determine whether or not to pursue charges against Nodine for sexual

assault. (Elizabeth Donegan Depo. Trans., August 7, 2019,T155:21-156:9.)

Colangelo stopped his interview with the plaintiff on June 21, 2017 way too

soon. (Id.) It is Donegan’s opinion that the officers “didn’t do what was

necessary to determine whether or not a sexual assault had occurred.” (Id. at

158:3-159:15.)

II.    LAW AND ARGUMENT

       A.    STANDARD OF REVIEW.

             1.    General Daubert Considerations.

       The discretion of this Court to admit expert testimony is governed

principally by Rule 702 of the Federal Rules of Evidence, which provides:

             If scientific, technical, or other specialized knowledge
             will assist the trier of fact to understand the evidence
             or to determine a fact in issue, a witness qualified as
             an expert by knowledge, skill, experience, training, or
             education, may testify thereto in the form of an opinion
             or otherwise if (1) the testimony is based upon
             sufficient facts or data, (2) the testimony is the product
             of reliable principles an methods, and (3) the witness
             has applied the principles and methods reliably to the
             facts of the case.

Fed.R.Civ.Evid. 702; Innis Arden Golf Club v. Pitney Bowes, Inc., 629 F.Supp.2d

175, 187-88 (D.Conn. 2009); Nimely v. New York, 414 F.3d 381, 395 (2d Cir. 2005).




                                         9
    Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 10 of 19




      The Supreme Court’s decision in Daubert v. Merrell Dow Pharmaceuticals,

509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), makes it clear “that Rule

702 charges district courts with ‘the task of ensuring that an expert’s testimony

both rests on a reliable foundation and is relevant to the task at hand.” Innis

Arden, 629 F.Supp. at 188 (quoting Daubert, 509 U.S. 597). Under Daubert, this

Court may consider a number of factors in determining whether an expert’s

reasoning and methodology are reliable, including:

             (1)    Whether the theory or technique on which the
             expert relies ‘can be (and has been) tested’; (2) whether
             the expert’s methodology ‘has been subjected to peer
             review and publication’; (3) the ‘known or potential rate
             of error’ of the technique when applied; (4) ‘the
             existence and maintenance of standards controlling
             the techniques operation’; and (5) whether the theory
             or technique has been generally accepted in the
             scientific community.

Innis Arden, 629 F.Supp.2d at 188 (quoting Daubert, 509 U.S. 593-94).

      The test of reliability is flexible and depends on the “nature of the issue of

the expert’s particular expertise, and the subject of his testimony . . . .” Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 150, 119 S.Ct. 1167, 143 L.Ed.2d 238 (1999)

(no single factor is determinative). A district court’s inquiry under Daubert is a

flexible one and district courts have wide latitude in performing this gate-

keeping function. See Kumho Tire Co. v. Carmichael, 526 U.S. 141. “'[T]he key

to the gate is not the ultimate correctness of the expert’s conclusions,’” rather,



                                        10
    Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 11 of 19




“’it is the soundness and care with which the expert arrived at her opinion[.]’”

C.W. ex rel. Wood v. Textron, Inc., 807 F.3d 827, 834 (7th Cir. 2015) (citation

omitted). “[T]he trial judge must have considerable leeway in deciding in a

particular case how to go about determining whether particular expert testimony

is reliable. Kumho, 526 U.S. 152. The proponent of the expert bears the burden

of demonstrating that the expert’s testimony would satisfy the Daubert standard

by a preponderance of the evidence. United States v. Jones, 965 F.3d 149, 161

(2d Cir. 2020).

             2.     Motion in Limine

      A district court’s inherent authority to manage the course of its trials

encompasses the right to rule on motions in limine. See Luce v. United States,

469 U.S. 38, 41, n. 4, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984). Indeed, “[t]he purpose

of an in limine motion is to aid the trial process by enabling the Court to rule in

advance of trial on the relevance of certain forecasted evidence, as to issues

that are definitely set for trial, without lengthy argument at, or interruption of, the

trial. Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir. 1996) (internal quotation marks

omitted). Further, it is the function of a motion in limine to keep prejudicial

evidence that is inadmissible from the trier of fact. Luce v. United States, 469

U.S. 38, 40, n. 2 (1984).




                                          11
    Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 12 of 19




      B.     APPLICATION OF DAUBERT DEMONSTRATES THAT BOTH GARCIA AND
             DONEGAN ARE NOT QUALIFIED AND THEIR RESPECTIVE OPINIONS ARE
             UNRELIABLE AND OTHERWISE IRRELEVANT AND, THEREFORE, SHOULD BE
             PRECLUDED BY THIS COURT.

      The proposed expert testimony of Catherine Garcia and Elizabeth

Donegan does not meet the requirements of Daubert and should be precluded

by this Court on this basis. Said experts (1) are not qualified, (2) their respective

opinions are not supported by the record, (3) they both make improper

credibility determinations and legal conclusions, and (4) both misapply the legal

standard for the crime of sexual assault and/or the determination of probable

cause under Connecticut law,

             Qualifications and Experience

      First, neither expert has the requisite qualifications and experience to

render opinions as to the reasonableness or appropriateness of the defendant

officers’ conduct as neither is certified by the Connecticut Police Officers

Standard Training Council (“POSTC”), knows anything about what POSTC

requires to certify an officer, knows anything about the training received by the

defendant officers concerning any law enforcement subject, has any familiarity

with the Connecticut process by which an officer applies for an arrest warrant

and/or has any familiarity with the Connecticut penal code, as set forth above.




                                         12
    Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 13 of 19




      Accordingly, Catherine Garcia and Elizabeth Donegan should both be

precluded by this Court for lack of sufficient qualifications and experience.

              Reliability

      Both Catherine Garcia and Elizabeth Donegan’s expert opinions are not

supported by the record, which speaks to the reliability requirement under

Daubert and Rule 703. Specifically, both premise their opinions on the fact that

the plaintiff described an attempted sexual assault to Adam Gompper, on May 7,

2017, and a sexual assault to John Colangelo, on June 21, 2017, while the

factual record (the police videotapes of each officer’s interview with the plaintiff)

indicate that the plaintiff did not describe any force by Calvin Nodine on either

date sufficient for a charge of attempted sexual assault or sexual assault in the

first degree under Connecticut law or any other conduct sufficient to charge

Nodine with sexual assault in the second, third, or fourth degree. Both experts

misapprehend the factual record and improperly apply the criminal law of other

jurisdictions to the facts such that their resultant respective opinions are

unreliable.

      Further, both Catherine Garcia and Elizabeth Donegan’s expert opinions

are based upon their respective subjective impressions and improper

hypotheticals rather than facts and data applied to a proper expert methodology.




                                         13
    Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 14 of 19




      Specifically, Elizabeth Donegan’s opinions are premised on the improper

hypothetical that if “more questions were asked” or more investigation was

done, the defendant officers would have had probable cause to charge Calvin

Nodine with sexual assault or, at a minimum, would have understood the

plaintiff, Nicole Chase, to have been complaining about a sexual assault.

Further, she is of the subjective impression that more questions should have

been asked, that Detective Colangelo stopped his final interview with the

plaintiff too soon. Also, her opinions are based on the subjective impression

that an alleged sexual assault victim should not be prosecuted for making a

false statement.

      Catherine Garcia’s opinions are unreliable because they are premised on

transcripts prepared by plaintiff’s counsel of the videotaped police interviews as

the basis for what the facts and circumstances were confronting the defendant

officers in their investigation. These transcripts are inaccurate and unreliable

for the all of the reasons set forth in defendants’ motion in limine and

supporting memorandum filed on this same date [Doc.186]. Further, her

opinions are speculatively based upon the conclusion that if further

investigation had been done, more questions would have been asked by

officers, resulting in Detective Colangelo interpreting what the plaintiff told him

on June 21, 2017 differently.



                                         14
     Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 15 of 19




       Further, both Catherine Garcia and Elizabeth Donegan premise their

respective opinions on IACP and VAWI standards without any basis in the

record or information to support that the CPD adopts or follows such standards.

       In sum, the respective expert opinions of both Catherine Garcia and

Elizabeth Donegan are not based upon a reliable foundation and thereby fail to

meet the requirements of Daubert on this additional basis and should be

precluded by this Court.

              Assist Trier of Fact--Relevancy

       Rule 702 “requires that the evidence or testimony ‘assist the trier of fact

to understand the evidence or to determine a fact in issue,’” which “goes

primarily to relevance.” Daubert, 509 U.S. at 591. “An expert’s testimony

qualifies as relevant under 702 so long as it assists the jury in determining a fact

at issue in the case.” Stuhlmacher v. Home Depot U.S.A., Inc., 774 F.3d 405, 409

(7th Cir. 2014).

       Both Catherine Garcia and Elizabeth Donegan make credibility

assessments and legal conclusions in reaching their respective opinions that

render their testimony irrelevant.

       It is well-settled that determining the weight and credibility of witness

testimony is the exclusive province of the jury and that experts are not permitted

to offer opinions as to the believability or truthfulness of witness testimony.



                                         15
    Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 16 of 19




Nonetheless, experts can base their opinions on disputed facts because the

“soundness of the factual underpinnings of the expert’s analysis and the

correctness of the expert’s conclusions based on that analysis are factual

matters to be determined by the trier of fact.”

      Here, although both experts deny making a credibility assessment to

disregard Calvin Nodine’s recorded statement to the police that the plaintiff was

the initiator and that his sexual encounter with the plaintiff was consensual,

both experts’ opinions are necessarily predicated on such an improper

credibility assessment. It is undisputed that Calvin Nodine stated to the

defendants that his encounter with the plaintiff was consensual and that

Nodine’s recorded evidence was among the facts and evidence that the officers

considered in their probable cause determination. Both of plaintiff’s experts

improperly reach their opinions in the matter by disregarding this important

undisputed fact.

      Further, both experts’ opinions concerning the propriety of the defendant

officers’ submission of a warrant application for plaintiff’s arrest is

impermissible and irrelevant due to their misunderstanding and misapplication

of the law related to criminal sexual assault. Specifically, both are under the

misguided impression that fear of losing a job can constitute the requisite

“force” element of the crime sexual assault in the first degree under Connecticut



                                         16
       Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 17 of 19




law. Both are incorrect in this regard, see Connecticut General Statutes § 53a-

70 and State v. Rodgers, 198 Conn. 53, 62 502 A.2d 360 (1985) (compulsion is an

essential element of the crime of sexual assault in the first degree either by the

actual use of force or threat of use of force which reasonably causes fear of

physical injury), and this mistake serves as the foundation of all of their

opinions in the matter rendering them inadmissible.

        In sum, the plaintiff’s experts, Catherine Garcia and Elizabeth Donegan’s,

testimony will not assist the trier of fact in determining any issue of material fact

in this case because the opinions are premised on improper credibility

assessments and an incorrect analysis and application of Connecticut criminal

law. For this reason, both experts should be precluded from testifying following

Daubert.

III.    CONCLUSION

        For the foregoing reasons, the defendants respectfully request that this

motion be granted and plaintiff’s police liability experts be excluded from

testifying at trial.




                                         17
Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 18 of 19




                                 DEFENDANTS,
                                 TOWN OF CANTON, JOHN
                                 COLANGELO AND ADAM GOMPPER



                                 By /s/ Kristan M. Maccini
                                   Kristan M. Maccini
                                   ct25121
                                   Howd & Ludorf, LLC
                                   65 Wethersfield Avenue
                                   Hartford, CT 06114-1190
                                   (860) 249-1361
                                   (860) 249-7665 fax
                                   kmaccini@hl-law.com




                                18
    Case 3:18-cv-00683-VLB Document 188-1 Filed 09/21/20 Page 19 of 19




                                  CERTIFICATION

        This is to certify that on SEPTEMBER 21, 2020, a copy of the foregoing
MEMORANDUM OF LAW IN SUPPORT OF MOTION IN LIMINE was filed
electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system or by mail to anyone unable to accept electronic
filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the Court’s CM/ECF System.

Lewis H. Chimes, Esq.                    Luis Medina, Esq.
Mary-Kate Smith, Esq.                    524 Winchester Road
Law Office of Lewis Chimes, LLC          Norfolk, CT 06058
45 Franklin Street
Stamford, CT 06901

Elizabeth K. Acee, Esq.
Barclay Damon
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511



                                        /s/ Kristan M. Maccini
                                        Kristan M. Maccini




                                       19
